ORDER

WHEREAS, the Court having suspended Petitioner. Donald L. Hoage from the practice of law in the State of Maryland on May 4, 2006, and
WHEREAS, the Court now having considered a petition for reinstatement and supporting documentation filed by Petitioner, along with the response from Bar Counsel, it is this 19th day of October, 2015
ORDERED, by the Court of Appeals of Maryland, that the Order of May 4, 2006 suspending Donald L. Hoage from the practice of law in this State be, and it is hereby, stricken, and it is further
ORDERED that Donald L., Hoage be, and he is hereby, placed on inactive status, subject to further Order of this Court and it is further
ORDERED that the Clerk of this Court shall remove the name of Donald L. Hoage from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-760(e).